20-12212-mew             Doc 35        Filed 09/21/20 Entered 09/21/20 12:58:07                      Main Document
                                                    Pg 1 of 4


    JONES DAY                                                  JONES DAY
    Anna Kordas, Esq.                                          Bruce Bennett, Esq.
    250 Vesey Street                                           Joshua M. Mester, Esq.
    New York, New York 10281                                   555 S. Flower St., 50th Floor
    Telephone: (212) 326-3939                                  Los Angeles, CA 90071
    Facsimile: (212) 755-7306                                  Telephone: (213) 489-3939
    E-mail: akordas@jonesday.com                               E-mail: bbennett@jonesday.com
                                                               E-mail: jmester@jonesday.com
    Counsel for Certain Shareholders
    of Garrett Motion Inc. 1

                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF NEW YORK
    ------------------------------------------------------- x
    In re                                                   : Chapter 11
                                                            :
    GARRETT MOTION INC., et al., 2                          : Case No. 20-12212 (MEW)
                                                            :
                               Debtors.                     : (Joint Administration Pending)
                                                            :
    ------------------------------------------------------- x

LIMITED OBJECTION OF CERTAIN SHAREHOLDERS TO DEBTORS’ MOTION FOR
ENTRY OF INTERIM AND FINAL ORDERS, PURSUANT TO 11 U.S.C. §§ 105, 361, 362,
     363, 364, 503, 506, 507 AND 552, (I) AUTHORIZING DEBTORS TO (A) OBTAIN
  POSTPETITION FINANCING AND (B) USE CASH COLLATERAL, (II) GRANTING
    LIENS AND PROVIDING CLAIMS WITH SUPERPRIORITY ADMINISTRATIVE
       EXPENSE STATUS, (III) GRANTING ADEQUATE PROTECTION TO THE
  PREPETITION SECURED PARTIES, (IV) MODIFYING THE AUTOMATIC STAY,
   (V) SCHEDULING A FINAL HEARING AND (VI) GRANTING RELATED RELIEF

TO THE HONORABLE MICHAEL E. WILES
UNITED STATES BANKRUPTCY JUDGE:

                    Certain shareholders of Garret Motion Inc. object to interim approval of the

Debtors’ request to obtain postpetition financing. The Shareholders do not object to the relief

1
       The Shareholders are acting in their individual capacities but authorized the filing of this single submission for
       the purpose of administrative efficiency. Each of the Shareholders is expressing its independent views, and
       counsel does not have the actual or apparent authority to obligate any one entity to act in concert with any other
       entity with respect to Garrett Motion equity securities. The Shareholders have not agreed to act in concert with
       respect to their respective interests in Garrett Motion equity securities.
2
       The last four digits of Garrett Motion Inc.’s tax identification number are 3189. Due to the large number of
       debtor entities in these Chapter 11 Cases, for which the Debtors have requested joint administration, a complete
       list of the Debtors and the last four digits of their federal tax identification numbers is not provided herein. A
       complete list of such information may be obtained on the website of the Debtors’ proposed claims and noticing
       agent at http://www.kccllc.net/garrettmotion. The Debtors’ corporate headquarters is located at La Pièce 16,
       Rolle, Switzerland.
20-12212-mew          Doc 35      Filed 09/21/20 Entered 09/21/20 12:58:07                   Main Document
                                               Pg 2 of 4



requested to use cash collateral on an interim basis.

                 1.      Through the Motion the Debtors seek interim approval to borrow $100

million under a new $250 million senior secured debtor-in-possession financing facility on an

emergency basis with less than 24 hours’ notice to any party in interest. The Debtors have not

demonstrated that such relief is necessary or appropriate today.

                 2.      The Debtors’ chief financial officer, Mr. Deason, states in his first day

declaration that, as of the Petition Date, the Debtors hold approximately $411.5 million in cash

on hand. Deason Declaration at ¶35. Just last month, the Debtors stated that $482 million in

liquidity was sufficient to meet the Debtors’ needs for at least 12 months. See August 26, 2020

Press Release “Garrett Motion Exploring Alternatives for Balance Sheet Restructuring”; GTX

10-Q, July 30, 2020 at 33. While the Debtors make the conclusory statements that they need

access to an additional $100 million (nearly half of the total postpetition financing facility) now

to continue operating and pay their administrative expenses, they do not identify any specific

debts that need to be funded or explain how the $411.5 of current cash is insufficient. The

Debtors have not even included the “Initial DIP Budget” that would show how much cash the

Debtors actually intend to use over the first month of this case. 3 The Debtors’ substantial

amount of cash on hand, which is nearly the amount that they said was sufficient for 12 months,

is more than ample to allow for full and proper notice of the request to incur postpetition

financing.

                 3.      Given the lack of an identifiable expense that need to be funded and

cannot be satisfied from cash collateral alone, the Debtors’ argument for interim relief essentially

boils to “enable the Debtors to continue operations, to demonstrate liquidity to customers,

3
    The Motion and the proposed order reference an Initial DIP Budget to be included as Schedule 1, which was not
    included in the public filings.




                                                     -2-
20-12212-mew        Doc 35     Filed 09/21/20 Entered 09/21/20 12:58:07             Main Document
                                            Pg 3 of 4



suppliers and business partners around the world, and to administer and preserve the value of

their estates during the pendency of these Chapter 11 Cases.” Motion at ¶6. Interim relief is

intended to provide the debtors only that which they truly need on an emergency basis given the

lack of notice and due process to parties. Customer, supplier, and business partner confidence

and future administration of the case does not meet this standard when the Debtors have access

to substantial amounts of cash.

               4.      The Shareholders do not object to the Debtors’ use of cash collateral on an

interim basis on the terms proposed, subject to their right to object on a final basis. That relief

should be more than sufficient to allow the Debtors to provide full and fair notice to parties in

interest of the request to approve the incurrence of an additional $250 million in postpetition

financing.

       Accordingly, the Court should deny interim approval of the request for postpetition

financing so that the request may be made on full and proper notice to parties in interest.




                                                -3-
20-12212-mew   Doc 35   Filed 09/21/20 Entered 09/21/20 12:58:07        Main Document
                                     Pg 4 of 4



 Dated: September 21, 2020                  Respectfully submitted,
        New York, New York
                                            /s/ Anna Kordas
                                            JONES DAY
                                            Anna Kordas, Esq.
                                            250 Vesey Street
                                            New York, New York 10281
                                            Telephone: (212) 326-3939
                                            Facsimile: (212) 755-7306
                                            E-mail: akordas@jonesday.com

                                            - and -

                                            JONES DAY
                                            Bruce Bennett, Esq. (pro hac vice application to
                                            be submitted)
                                            Joshua M. Mester (pro hac vice application to be
                                            submitted)
                                            555 S. Flower St.
                                            50th Floor
                                            Los Angeles, CA 90071
                                            Telephone: (213) 489-3939
                                            E-mail: bbennett@jonesday.com
                                            E-mail: jmester@jonesday.com

                                            Counsel for Certain Shareholders
                                            of Garrett Motion Inc.




                                      -4-
